Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 29, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153833 & (17)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  RONALD GRAVES,                                                                                     Richard H. Bernstein
           Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 153833
                                                                   COA: 332184
                                                                   Oakland CC: 2015-146242-NO;
                                                                   2015-149922-NO
  KMART CORPORATION,
          Defendant-Appellant,
  and
  MENOWITZ MANAGEMENT CORPORATION,
  SPG PROPERTY SERVICES, INC., d/b/a
  SNOWPLOW GROUP,
            Defendants-Appellees,
  and
  TOP CALIBER LAWN & LANDSCAPE LLC,
  and CEI ROOFING SYSTEMS, INC.,
             Defendants.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the May 25, 2016 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2016
         p0622
                                                                              Clerk